Cook, J.,
delivered the opinion of the court.
Appellant was convicted for acting as the agent of the purchaser of whisky. Over the objections of appellant three or four witnesses were permitted to testify that appellant acted as agent for them in the purchase of whisky. The learned trial judge, no doubt, permitted *539this evidence to go to the jury upon the theory that section 1762 of the Code of 1906 is applicable to this sort of case. In this we think he erred. This section is applicable only in cases where theré is an unlawful sale of intoxicating liquors.

Reversed and remanded.